UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2203


ROBERT THOMAS PAYNE,

                Plaintiff – Appellant,

          v.

MICHELLE K. LEE, Deputy Under Secretary for Intellectual
Property and Deputy Director, United States Patent and
Trademark Office,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-01077-TSE-MSN)


Submitted:   April 29, 2016                    Decided:   May 4, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Thomas Payne, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Thomas Payne seeks to appeal the district court’s

order dismissing         his    discrimination       action   without    prejudice.

We   dismiss    the     appeal    for    lack   of   jurisdiction      because      the

notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August 3, 2015.         The notice of appeal was filed on October 6,

2015.   Because Payne failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions       are   adequately     presented       in   the

materials      before    this    court    and   argument      would    not    aid   the

decisional process.

                                                                             DISMISSED




                                           2